DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 does not defined any further limit from claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. US 20050209749 in view of Bender et al. US 20190210642.
Regarding claim 1, Ito et al. teach A driving assistance apparatus comprising: a gaze detection portion detecting a gaze distribution of a driver for a vehicle; an image acquisition portion acquiring a captured image from an imaging device that captures an image in surroundings of the vehicle (Ito et al. US 20050209749 abstract; paragraph [0009]-[0010]; [0024]-[0025]; [0029]-[0032]; figures 1-7; A distribution of a driver's gaze is detected. An ideal probability distribution of a driver's gaze is computed from the distributions detected in a past and information, wherein the information is derived from the vehicle and a periphery surrounding the vehicle (par. 9).  A driving assistance system 11 according to an embodiment of the present invention is shown in FIG. 1 regarding its schematic structure. The system is provided in a subject vehicle and consists of a driver monitor camera 13, a front monitor camera 15, a windshield display 17, a speaker 19, a manipulation unit 21, and a control unit 23 (par. 24). The gaze distribution detection unit 41 detects a distribution of a driver's gaze by receiving image signals from the driver monitor camera 13, and outputs the detected result to the risk determination unit 43 and the ideal gaze probability distribution computation unit 31 (par. 31).); a generation portion generating a personalized saliency map based on the captured image and the driver information, the personalized saliency map that serves as a saliency map for the captured image and that differs depending on the driver (Ito et al. US 20050209749 abstract; paragraph [0009]-[0010]; [0024]-[0025]; [0029]-[0032]; [0057]-[0060]; figures 1-7; The second gaze probability -distribution computation unit 37 computes a gaze probability distribution (bottom-up gaze probability distribution) that indicates a strength in passive gaze movement of a driver based on characteristics (visual characteristics) of the visual inputs……..This embodiment uses a model based on this initial visual structure, for generating a visual saliency map, and computes a gaze probability distribution indicating the strength in the receptive gaze movement based on the characteristics of the visual inputs (par. 57).); and a determination portion determining whether or not the driver looks at a visual confirmation target in the surroundings of the vehicle by comparing the gaze distribution detected by the gaze detection portion and the personalized saliency map generated by the generation portion (Ito et al. US 20050209749 abstract; paragraph [0009]-[0010]; [0024]-[0025]; [0029]-[0032]; [0057]-[0060]; [0065]-[0072]; figures 1-7; As explained above, the driving assistance system 11 computes and compares the actual driver's gaze distribution with the ideal gaze probability distribution. Therefore, when a driver does not see a sharp curve ahead of the traveling direction, it can be notified that the risk is present because of the sharp curve present ahead of the vehicle. Further, the first gaze probability -distribution computation unit 35 and the second gaze probability -distribution computation unit 37 compute the driver's ideal gaze probability distribution not only by using the present image information, but also by using the image information accumulated by the visual-field-image accumulation unit 33 (par. 72).).  
However, Ito et al. do teach a camera to monitor the driver but Ito et al. do not explicitly teach a driver information acquisition portion acquiring driver information that allows identification of the driver for the vehicle.
Bender et al. teach a driver information acquisition portion acquiring driver information that allows identification of the driver for the vehicle (Bender et al. US 20190210642 paragraph [0072]-[0073]; [0089]; figures 1-9; In embodiments, the driver analytics acquisition module 610 may receive driver identification information based on the presence of a driver's user device within the vehicle (e.g., the driver's smartphone, tablet, wearable computing device, etc.) and/or detecting the use/presence of a key fob assigned to the driver. Additionally, or alternatively, the driver analytics acquisition module 610 may identify the driver using onboard cameras installed within a vehicle and using facial recognition techniques. Additionally, or alternatively, the driver analytics acquisition module 610 may identify the driver by using biometrics data obtained using biometrics acquisition devices implemented within the vehicle (par. 73).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ito et al. and Bender et al. by comprising the teaching of Bender et al. into the system of Ito et al..  The motivation to combine Bender et al. reference into Ito et al. reference for identify the driver by using biometrics data.
Regarding claim 3, the combination of Ito et al. and Bender et al. disclose the driving assistance apparatus according to claim 1, further comprising an alert portion alerting the driver to danger in a case where it is determined that the driver fails to look at the visual confirmation target (Ito et al. US 20050209749 abstract; paragraph [0009]-[0010]; [0024]-[0025]; [0029]-[0033]; [0057]-[0060]; [0065]-[0077]; figures 1-7; As explained above, the driving assistance system 11 computes and compares the actual driver's gaze distribution with the ideal gaze probability distribution. Therefore, when a driver does not see a sharp curve ahead of the traveling direction, it can be notified that the risk is present because of the sharp curve present ahead of the vehicle. Further, the first gaze probability -distribution computation unit 35 and the second gaze probability -distribution computation unit 37 compute the driver's ideal gaze probability distribution not only by using the present image information, but also by using the image information accumulated by the visual-field-image accumulation unit 33 (par. 72).).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. US 20050209749 in view of Bender et al. US 20190210642 and further in view of Schrier et al. US 20170206440.
Regarding claim 2, the combination of Ito et al. and Bender et al. teach all the limitation in the claim 1.
The combination of Ito et al. and Bender et al. do not explicitly teach the driving assistance apparatus according to claim 1, wherein the generation portion learns a 
Schrier et al. teach the driving assistance apparatus according to claim 1, wherein the generation portion learns a generative model by a generative deep neural network, the generative model being configured to generate the personalized saliency map based on the captured image and the driver information, the generation portion generates the personalized saliency map by the generative model (Schrier et al. US 20170206440 paragraph [0014]-[0015];; [0034]-[0036]; [0045]; [0050]; [0054]-[0058]; [0067]; figures 1-8; In one embodiment, the second intermediate image 500 may be combined with the data image 300 to generate a saliency map that can be processed for object recognition or detection.  In one embodiment, the saliency component 202 may feed the second intermediate image 500 and the image 300 into a neural network that outputs a saliency map. In one embodiment, the saliency component 202 may feed the second intermediate image 500 and the image 300 into the training component 206 or testing component 208 to train or test operation of a neural network. For example, a neural network may be trained to output a label or a saliency map based on the image (par. 34).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ito et al. and Bender et al. with Schrier et al. by comprising the teaching of Schrier et al. into the system of Ito et al. and Bender et al..  The motivation to combine these arts is to provide a neural network from Schrier et al. reference into Ito et al. and Bender et al. reference for the system to train the neural network to output a saliency map based on the image.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. US 20050209749 in view of Bender et al. US 20190210642 and further in view of Cordell et al. US 20180046870.
Regarding claim 4, the combination of Ito et al. and Bender et al. teach the generation portion generates the personalized saliency map that differs depending on the driving skill of the driver based on the captured image and the driver information, and the determination portion determines the driving skill of the driver based on the gaze distribution detected by the gaze detection portion and the personalized saliency map generated by the generation portion (Ito et al. US 20050209749 abstract; paragraph [0009]-[0010]; [0024]-[0025]; [0029]-[0033]; [0057]-[0060]; [0065]-[0077]; figures 1-7; The gaze distribution detection unit 41 detects a distribution of a driver's gaze by receiving image signals from the driver monitor camera 13, and outputs the detected result to the risk determination unit 43 and the ideal gaze probability distribution computation unit 31 (par. 31). The second gaze probability -distribution computation unit 37 computes a gaze probability distribution (bottom-up gaze probability distribution) that indicates a strength in passive gaze movement of a driver based on characteristics (visual characteristics) of the visual inputs……..This embodiment uses a model based on this initial visual structure, for generating a visual saliency map, and computes a gaze probability distribution indicating the strength in the receptive gaze movement based on the characteristics of the visual inputs (par. 57). In the above embodiment, the output control unit 45 causes the speaker 19 to output an alarm. However, it can be designed that the sound notifies the direction of the object that should be observed or the object itself. In detail, "confirm the signal ahead of the vehicle on the right," or "confirm the outside of the curve ahead of the vehicle," can be also outputted for notifying the driver of the object that should be observed (par. 77).  According to the cited passages and figures, the system obviously show the camera to capture driver habit, skill, pattern and environment surround the vehicle and the saliency generation unit generating a visual saliency map corresponding to the capture image.).  
The combination of Ito et al. and Bender et al. do not explicitly teach the driving assistance apparatus according to claim 3, wherein the driver information acquisition portion acquires the driver information including driving skill of the driver.
Cordell et al. teach the driving assistance apparatus according to claim 3, wherein the driver information acquisition portion acquires the driver information including driving skill of the driver (Cordell et al. US 20180046870 paragraph [0058]-[0059]; figures 1-12; The inward facing camera can also be used to detect and recognize the person currently driving the vehicle. The images recognizing personal features would allow the system to collect driver specific data including driving habit, skill, pattern, and the like (par. 59).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ito et al. and Bender et al. with Cordell et al. by comprising the teaching of Cordell et al. into the system of Ito et al. and Bender et al..  The motivation to combine these arts is to include driving skill from Cordell et al. reference into Ito et al. and Bender et al. reference so the system can recognize the driving skill of the driver corresponding to the image capture by the camera.
Regarding claim 5, the combination of Ito et al.; Bender et al. and Cordell et al. disclose The driving assistance apparatus according to claim 4, wherein the alert portion changes a frequency of alerts based on a determination result of the driving skill of the driver determined by the determination portion (Ito et al. US 20050209749 abstract; paragraph [0009]-[0010]; [0024]-[0025]; [0028]-[0034]; [0057]-[0060]; [0065]-[0077]; figures 1-7; The speaker 19 outputs various guiding sounds or alarms (par. 29). The output control unit 45 sends signals for controlling the windshield display 17 and the speaker 19 based on the risk degree dng (n, m) inputted from the risk determination unit 43. In detail, as shown in FIG. 7A, the output control unit 45 displays rectangular markers 101 defining the regions or sub-regions having the high risk degrees dng (n, m) (as the not-cared sub-region) while superimposing them on the front windshield. Here, the marker 101 is displayed so that the driver (or the position of the driver's gaze) can see the relevant object or position that should be seen by the driver through the portion of the windshield marked by the marker 101. Further, the marker can be transparently colored or an arrow instead. The marker 101 can be changed in visual characteristics such as color depending on the risk degree dng (n, m). Further, these visual characteristics further include shapes, a color saturation, movement (e.g., blinking), an edge, brightness, a color difference, and an optical flow. In practice, the driver can see the outside ahead of the vehicle, as shown in FIG. 7B (par. 70). As explained above, the driving assistance system 11 computes and compares the actual driver's gaze distribution with the ideal gaze probability distribution. Therefore, when a driver does not see a sharp curve ahead of the traveling direction, it can be notified that the risk is present because of the sharp curve present ahead of the vehicle. Further, the first gaze probability -distribution computation unit 35 and the second gaze probability -distribution computation unit 37 compute the driver's ideal gaze probability distribution not only by using the present image information, but also by using the image information accumulated by the visual-field-image accumulation unit 33 (par. 72).).  
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. US 20050209749 in view of Bender et al. US 20190210642 and further in view of Marchesotti et al. US 20100226564.
Regarding claim 8, the combination of Ito et al. and Bender et al. teach the generation portion differentiating the frequency of alerts between a case where the gaze distribution detected by the gaze detection portion and the bottom-up saliency map deviate from each other and a case where the gaze distribution detected by the gaze detection portion and the top-down saliency map deviate from each other (Ito et al. US 20050209749 abstract; paragraph [0009]-[0010]; [0024]-[0025]; [0028]-[0034]; [0057]-[0060]; [0065]-[0077]; figures 1-7; The speaker 19 outputs various guiding sounds or alarms (par. 29). In detail, the filter unit 37a gradates the image of the edge buffer 33d into four steps using a Gaussian filter. The saliency map generation unit 37b generates a saliency map by the following. The unit 37b treats the gradated images as pseudo peripheral images, adds up and normalizes images that compute difference from the images of the previous step (par. 59). The output control unit 45 sends signals for controlling the windshield display 17 and the speaker 19 based on the risk degree dng (n, m) inputted from the risk determination unit 43. In detail, as shown in FIG. 7A, the output control unit 45 displays rectangular markers 101 defining the regions or sub-regions having the high risk degrees dng (n, m) (as the not-cared sub-region) while superimposing them on the front windshield. Here, the marker 101 is displayed so that the driver (or the position of the driver's gaze) can see the relevant object or position that should be seen by the driver through the portion of the windshield marked by the marker 101. Further, the marker can be transparently colored or an arrow instead. The marker 101 can be changed in visual characteristics such as color depending on the risk degree dng (n, m). Further, these visual characteristics further include shapes, a color saturation, movement (e.g., blinking), an edge, brightness, a color difference, and an optical flow. In practice, the driver can see the outside ahead of the vehicle, as shown in FIG. 7B (par. 70). In the above embodiment, the first gaze probability-distributio- n computation unit 35 computes the top-down gaze probability distribution based on the image information accumulated by the visual-field-image accumulation unit 33. However, if the bottom-up gaze probability distribution computed by the second gaze probability-distribution computation unit 37 is consistent with the image photographed by the front monitor camera 15, the image photographed by the front monitor camera 15 itself can be directly used for computing the top-down gaze probability distribution. This modified structure can compute the more accurate top-down gaze probability distribution, while obtaining the same effect as the above embodiment (par. 74).).  
The combination of Ito et al. and Bender et al. do not explicitly teach The driving assistance apparatus according to claim 3, wherein the generation portion generates a bottom-up saliency map based on the captured image and generates a top-down saliency map by removing the bottom-up saliency map from the personalized saliency map.
Marchesotti et al. teach the driving assistance apparatus according to claim 3, wherein the generation portion generates a bottom-up saliency map based on the captured image and generates a top-down saliency map by removing the bottom-up saliency map from the personalized saliency map (Marchesotti et al. US 20100226564 paragraph [0013]-[0017]; figures 1-10; Bottom-up strategies are by far the most common and they are advantageous if the low level features represent the salient parts of the image well (e.g., isolated objects, uncluttered background). Top-down methods help when other factors dominate (e.g., the presence of human face), but they are lacking in generality. Hybrid approaches, in general, are designed in a two stage fashion where top-down strategies filter out noisy regions in bottom-up saliency maps (par. 17).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ito et al. and Bender et al. with Marchesotti et al. by comprising the teaching of Marchesotti et al. into the system of Ito et al. and Bender et al..  The motivation to combine these arts is to provide hybrid design that include bottom-up and top-down from Marchesotti et al. reference into Ito et al. and Bender et al. reference so the top-down strategies filter out noisy regions in bottom-up saliency maps.
Regarding claim 12, the combination of Ito et al., Bender et al. and Marchesotti et al. disclose the driving assistance apparatus according to claim 8, wherein the generation portion generates a bottom-up saliency map based on the captured image and generates a top-down saliency map by removing the bottom-up saliency map from the personalized saliency map (Marchesotti et al. US 20100226564 paragraph [0013]-[0017]; figures 1-10; Bottom-up strategies are by far the most common and they are advantageous if the low level features represent the salient parts of the image well (e.g., isolated objects, uncluttered background). Top-down methods help when other factors dominate (e.g., the presence of human face), but they are lacking in generality. Hybrid approaches, in general, are designed in a two stage fashion where top-down strategies filter out noisy regions in bottom-up saliency maps (par. 17).), the generation portion differentiating the frequency of alerts between a case where the gaze distribution detected by the gaze detection portion and the bottom-up saliency map deviate from each other and a case where the gaze distribution detected by the gaze detection portion and the top-down saliency map deviate from each other (Ito et al. US 20050209749 abstract; paragraph [0009]-[0010]; [0024]-[0025]; [0028]-[0034]; [0057]-[0060]; [0065]-[0077]; figures 1-7; The speaker 19 outputs various guiding sounds or alarms (par. 29). In detail, the filter unit 37a gradates the image of the edge buffer 33d into four steps using a Gaussian filter. The saliency map generation unit 37b generates a saliency map by the following. The unit 37b treats the gradated images as pseudo peripheral images, adds up and normalizes images that compute difference from the images of the previous step (par. 59). The output control unit 45 sends signals for controlling the windshield display 17 and the speaker 19 based on the risk degree dng (n, m) inputted from the risk determination unit 43. In detail, as shown in FIG. 7A, the output control unit 45 displays rectangular markers 101 defining the regions or sub-regions having the high risk degrees dng (n, m) (as the not-cared sub-region) while superimposing them on the front windshield. Here, the marker 101 is displayed so that the driver (or the position of the driver's gaze) can see the relevant object or position that should be seen by the driver through the portion of the windshield marked by the marker 101. Further, the marker can be transparently colored or an arrow instead. The marker 101 can be changed in visual characteristics such as color depending on the risk degree dng (n, m). Further, these visual characteristics further include shapes, a color saturation, movement (e.g., blinking), an edge, brightness, a color difference, and an optical flow. In practice, the driver can see the outside ahead of the vehicle, as shown in FIG. 7B (par. 70). In the above embodiment, the first gaze probability-distributio- n computation unit 35 computes the top-down gaze probability distribution based on the image information accumulated by the visual-field-image accumulation unit 33. However, if the bottom-up gaze probability distribution computed by the second gaze probability-distribution computation unit 37 is consistent with the image photographed by the front monitor camera 15, the image photographed by the front monitor camera 15 itself can be directly used for computing the top-down gaze probability distribution. This modified structure can compute the more accurate top-down gaze probability distribution, while obtaining the same effect as the above embodiment (par. 74).).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. US 20050209749, in view of Bender et al. US 20190210642, in view of Cordell et al. US 20180046870 and further in view of Marchesotti et al. US 20100226564.
Regarding claim 9, the combination of Ito et al.; Bender et al. and Cordell et al. teach the generation portion differentiating the frequency of alerts between a case where the gaze distribution detected by the gaze detection portion and the bottom-up saliency map deviate from each other and a case where the gaze distribution detected by the gaze detection portion and the top-down saliency map deviate from each other (Ito et al. US 20050209749 abstract; paragraph [0009]-[0010]; [0024]-[0025]; [0028]-[0034]; [0057]-[0060]; [0065]-[0077]; figures 1-7; The speaker 19 outputs various guiding sounds or alarms (par. 29). In detail, the filter unit 37a gradates the image of the edge buffer 33d into four steps using a Gaussian filter. The saliency map generation unit 37b generates a saliency map by the following. The unit 37b treats the gradated images as pseudo peripheral images, adds up and normalizes images that compute difference from the images of the previous step (par. 59). The output control unit 45 sends signals for controlling the windshield display 17 and the speaker 19 based on the risk degree dng (n, m) inputted from the risk determination unit 43. In detail, as shown in FIG. 7A, the output control unit 45 displays rectangular markers 101 defining the regions or sub-regions having the high risk degrees dng (n, m) (as the not-cared sub-region) while superimposing them on the front windshield. Here, the marker 101 is displayed so that the driver (or the position of the driver's gaze) can see the relevant object or position that should be seen by the driver through the portion of the windshield marked by the marker 101. Further, the marker can be transparently colored or an arrow instead. The marker 101 can be changed in visual characteristics such as color depending on the risk degree dng (n, m). Further, these visual characteristics further include shapes, a color saturation, movement (e.g., blinking), an edge, brightness, a color difference, and an optical flow. In practice, the driver can see the outside ahead of the vehicle, as shown in FIG. 7B (par. 70). In the above embodiment, the first gaze probability-distributio- n computation unit 35 computes the top-down gaze probability distribution based on the image information accumulated by the visual-field-image accumulation unit 33. However, if the bottom-up gaze probability distribution computed by the second gaze probability-distribution computation unit 37 is consistent with the image photographed by the front monitor camera 15, the image photographed by the front monitor camera 15 itself can be directly used for computing the top-down gaze probability distribution. This modified structure can compute the more accurate top-down gaze probability distribution, while obtaining the same effect as the above embodiment (par. 74).).  
The combination of Ito et al.; Bender et al. and Cordell et al. do not explicitly teach The driving assistance apparatus according to claim 4, wherein the generation portion generates a bottom-up saliency map based on the captured image and 
Marchesotti et al. teach the driving assistance apparatus according to claim 4, wherein the generation portion generates a bottom-up saliency map based on the captured image and generates a top-down saliency map by removing the bottom-up saliency map from the personalized saliency map (Marchesotti et al. US 20100226564 paragraph [0013]-[0017]; figures 1-10; Bottom-up strategies are by far the most common and they are advantageous if the low level features represent the salient parts of the image well (e.g., isolated objects, uncluttered background). Top-down methods help when other factors dominate (e.g., the presence of human face), but they are lacking in generality. Hybrid approaches, in general, are designed in a two stage fashion where top-down strategies filter out noisy regions in bottom-up saliency maps (par. 17).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ito et al., Bender et al. and Cordell et al. with Marchesotti et al. by comprising the teaching of Marchesotti et al. into the system of Ito et al., Bender et al. and Cordell et al..  The motivation to combine these arts is to provide hybrid design that include bottom-up and top-down from Marchesotti et al. reference into Ito et al., Bender et al. and Cordell et al. reference so the top-down strategies filter out noisy regions in bottom-up saliency maps.
Regarding claims 10, the combination disclose the driving assistance apparatus according to claim 5, wherein the generation portion generates a bottom-up saliency map based on the captured image and generates a top-down saliency map by removing (Marchesotti et al. US 20100226564 paragraph [0013]-[0017]; figures 1-10; Bottom-up strategies are by far the most common and they are advantageous if the low level features represent the salient parts of the image well (e.g., isolated objects, uncluttered background). Top-down methods help when other factors dominate (e.g., the presence of human face), but they are lacking in generality. Hybrid approaches, in general, are designed in a two stage fashion where top-down strategies filter out noisy regions in bottom-up saliency maps (par. 17).), the generation portion differentiating the frequency of alerts between a case where the gaze distribution detected by the gaze detection portion and the bottom-up saliency map deviate from each other and a case where the gaze distribution detected by the gaze detection portion and the top-down saliency map deviate from each other (Ito et al. US 20050209749 abstract; paragraph [0009]-[0010]; [0024]-[0025]; [0028]-[0034]; [0057]-[0060]; [0065]-[0077]; figures 1-7; The speaker 19 outputs various guiding sounds or alarms (par. 29). In detail, the filter unit 37a gradates the image of the edge buffer 33d into four steps using a Gaussian filter. The saliency map generation unit 37b generates a saliency map by the following. The unit 37b treats the gradated images as pseudo peripheral images, adds up and normalizes images that compute difference from the images of the previous step (par. 59). The output control unit 45 sends signals for controlling the windshield display 17 and the speaker 19 based on the risk degree dng (n, m) inputted from the risk determination unit 43. In detail, as shown in FIG. 7A, the output control unit 45 displays rectangular markers 101 defining the regions or sub-regions having the high risk degrees dng (n, m) (as the not-cared sub-region) while superimposing them on the front windshield. Here, the marker 101 is displayed so that the driver (or the position of the driver's gaze) can see the relevant object or position that should be seen by the driver through the portion of the windshield marked by the marker 101. Further, the marker can be transparently colored or an arrow instead. The marker 101 can be changed in visual characteristics such as color depending on the risk degree dng (n, m). Further, these visual characteristics further include shapes, a color saturation, movement (e.g., blinking), an edge, brightness, a color difference, and an optical flow. In practice, the driver can see the outside ahead of the vehicle, as shown in FIG. 7B (par. 70). In the above embodiment, the first gaze probability-distributio- n computation unit 35 computes the top-down gaze probability distribution based on the image information accumulated by the visual-field-image accumulation unit 33. However, if the bottom-up gaze probability distribution computed by the second gaze probability-distribution computation unit 37 is consistent with the image photographed by the front monitor camera 15, the image photographed by the front monitor camera 15 itself can be directly used for computing the top-down gaze probability distribution. This modified structure can compute the more accurate top-down gaze probability distribution, while obtaining the same effect as the above embodiment (par. 74).).  
Allowable Subject Matter
Claims 6, 7 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 6, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 6 "The driving assistance apparatus according to claim 4, wherein the alert portion differentiates the frequency of alerts between a case where the personalized saliency map for a first driving skill and 171029 AI-P20180103US the gaze distribution detected by the gaze detection portion deviate from each other and a case where the personalized saliency map for a second driving skill higher than the first driving skill and the gaze distribution detected by the gaze detection portion deviate from each other.".
Prior arts of record fail to disclose “The driving assistance apparatus according to claim 4, wherein the alert portion differentiates the frequency of alerts between a case where the personalized saliency map for a first driving skill and 171029 AI-P20180103US the gaze distribution detected by the gaze detection portion deviate from each other and a case where the personalized saliency map for a second driving skill higher than the first driving skill and the gaze distribution detected by the gaze detection portion deviate from each other.”.  However upon consideration of the claim invention, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claim 11 depend on and further limit of independent claim 6, therefore claim 11 is considered allowable for the same reason.
Regarding claim 7, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 7 "The driving assistance apparatus according to claim 5, wherein the alert portion differentiates the frequency of alerts between a case where the personalized saliency map for a first driving skill and the gaze distribution detected by the gaze detection portion deviate from each other and a case where the personalized saliency map for a second driving skill higher than the first driving skill and the gaze distribution detected by the gaze detection portion deviate from each other.".
Prior arts of record fail to disclose “The driving assistance apparatus according to claim 5, wherein the alert portion differentiates the frequency of alerts between a case where the personalized saliency map for a first driving skill and the gaze distribution detected by the gaze detection portion deviate from each other and a case where the personalized saliency map for a second driving skill higher than the first driving skill and the gaze distribution detected by the gaze detection portion deviate from each other.”.  However upon consideration of the claim invention, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683